DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Response to Arguments
The objections to the claims and the rejections under 35 USC 112 have been overcome.  
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-13, 15, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) in view of Adachi (US 2021/0112993).
Hoshino shows and discloses a J-clip attached to a seat upholstery by a non-woven material and the J-clip has similar structure to that which is shown and disclosed by Applicant.  For example, the J-clip of Hoshino includes a flange comprising at least one of a front half, a rear half, enlarged, or barbed portions of the J-clip 21, 7, shown in the various drawing figures of Hoshino, which flanges engage, as functionally recited, in that they at least one of contact, are capable of contacting, or simply hold or retain the seat frame element 12, as shown in Figures 1-5 of Hoshino.  However, the J-clip of Hoshino lacks the specifics of a proximal end of the end region of the curved portion that includes a flat surface that contacts a flat surface of the cushion frame.
On the other hand, Adachi shows in Figure 22, a J-clip 80 similar to that shown in Figure 3B of Hoshino, and Adachi shows an end region substantially the same as that shown in Figure 3B Hoshino.  Adachi and Hoshino thus show respective end regions of the curved portions that each include a distal end and a proximal end.  Adachi specifically shows the proximal end that includes a flat surface that contacts a flat surface of the cushion frame 91, as labeled in the illustrated copy of Figure 22 below and as described in paragraph 0010 of Adachi.  

    PNG
    media_image1.png
    402
    848
    media_image1.png
    Greyscale

It would have been obvious to apply the respective structures on the end region of the J-clip and the portion of the cushion frame engaged by the J-clip, and the abutting flat surfaces labeled in the illustrated copy of Figure 22 of Adachi above, because doing so would provide a much more secure attachment of the J-clip and the associated trim on the cushion frame, as taught by Adachi. 

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.    A vehicle seat module comprising: 
a non-woven material (23);
a J-clip (comprising a superset of elements 23 and 25, as shown in Figures 3A and 3B of Hoshino) including a substantially straight portion and a curved portion having an end region (each of the J-clips of Hoshino and the J-clip shown in Figure 22 of Adachi include a straight portion and a curved portion where the straight portion is connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), the end region having a distal end that is distal to a cushion frame and a proximal end that is proximal to the cushion frame (Adachi shows the end region that includes the proximal end and the distal end, as labeled in the illustrated copy of Figure 22 of Adachi above, and applied to the end of the curved portion that is distal to the straight portion in the combination with Hoshino), wherein the non-woven material  is secured to the J-clip to define a single component (Figures 3A and 3B of Hoshino); and 
a trim cover (15) attached to the non-woven material (Figures 2A and 2B of Hoshino), wherein the J-clip is attached to the cushion frame (12 modified to include the structure taught by the cushion frame 91 of Adachi in accordance with the statement of obviousness above) to attach the trim cover to the cushion frame (Figures 2A-2B of Hoshino), 
wherein the proximal end of the end region includes a flat surface that contacts a flat surface of the cushion frame (as shown in the illustrated copy of Figure 22 of Adachi, above, and applied in the combination with Hoshino).

2.    The    vehicle seat module as recited in claim 1 wherein the J-clip is polypropylene (as disclosed in column 3, lines 59-63 of Hoshino).

4.    The    vehicle seat module as recited in claim 1 wherein the non-woven material is secured to the J-clip with an adhesive (where the overmolding shown in Figure 3B of Hoshino provides an adhesive bond by the overmolded material).

6.    The vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip by molding a portion of the J-clip around the non-woven material  (as shown in Figure 3B of Hoshino).

7.    The vehicle seat module as recited in claim 1 wherein the non-woven material  is attached to the trim cover with stitches along a sewing line (as shown in Figures 2A and 2B of Hoshino).

8.    The vehicle seat module as recited in claim 1 wherein a curved portion of the J-clip receives a portion of the cushion frame (Figures 2A and 2B of Hoshino).

9.    The vehicle seat module as recited in claim 1 wherein a foam pad is located between the trim cover and the cushion frame (Figures 2A and 2B of Hoshino).

10.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to one side of the non-woven material  (the J-clip portion 25 of Hoshino is attached to both sides of the non-woven material element 23 of Hoshino by being overmolded thereon such that J-clip portion 25 is attached to one side and the other side also).

11.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to both sides of the non-woven material (Figure 3B of Hoshino).

12.    The vehicle seat module as recited in claim 11 wherein the non-woven material is secured to the J-clip by molding a portion of the J-clip around the non-woven material such that the non-woven material is inside a portion of the J-clip (Figure 3B of Hoshino).

13.    The vehicle seat module as recited in claim 12 wherein the portion of the non-woven material is located within a straight portion of the J-clip (Figure 3B of Hoshino).

15.    A method of transferring a load on a vehicle seat comprising the steps of: 
applying a load on a vehicle seat (inherent in the intended use of the vehicle seat); and
transferring a force to a non-woven material  attached to a J-clip to bend the non-woven material  attached to a J-clip (inherent and unavoidable as can be appreciated by the view shown in Figures 2A and 2B of Hoshino), wherein the J-clip includes a substantially straight portion and a curved portion having an end region (each of the J-clips of Hoshino and the J-clip shown in Figure 22 of Adachi include a straight portion and a curved portion where the straight portion is connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), wherein the end region has a distal end that is distal to a cushion frame and a proximal end that is proximal to the cushion frame (Adachi shows the end region that includes the proximal end and the distal end, as labeled in the illustrated copy of Figure 22 of Adachi above, and applied to the end of the curved portion that is distal to the straight portion in the combination with Hoshino), the proximal end of the end region including a flat surface that contacts a flat surface of the cushion frame (as shown in the illustrated copy of Figure 22 of Adachi, above, and applied in the combination with Hoshino), and the J-clip is attached to the cushion frame (12, modified to include the structure taught by the cushion frame 91 of Adachi in accordance with the statement of obviousness above).

19.     A method as recited in claim 15 including positioning a solid foam pad between a trim cover and a cushion frame (as shown in Figure 2A of Hoshino). 

20.    The vehicle seat module as recited in claim 1 wherein the distal end and the proximal end of the of the curved portion are connected by a flat surface (as shown in the labeled copy of Figure 2A of Hoshino, below, where the distal and proximal ends are connected to each other and are connected to portion 23 of the J-clip by the flat surface(s)).

22.    The method as recited in claim 15 wherein the distal end and the proximal end of the of the curved portion are connected by a flat surface (as shown in the labeled copy of Figure 2A of Hoshino, below, where the distal and proximal ends are connected to each other and are connected to portion 23 of the J-clip by the flat surface(s)).

Claims 3, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) and Adachi (US 2021/0112993) in view of Gallant (US 2004/0016565).
Hoshino discloses an upholstery arrangement in which the J-clip portion 25 comprises polypropylene and the non-woven element portion 23 may comprise plastic sheet or the like material in column 3, lines 59-63, but lacks specifically stating that the plastic material is polyester.
On the other hand, Gallant has a strip of non-woven material 730 supporting hooks for fastening similar to the strip 23 of Hoshino and further discloses that the strip is formed of polyester in paragraph 138.
It would have been obvious to form the non-woven strip 23 disclosed by Hoshino as plastic to be specifically of polyester material, as taught by Gallant, because doing so would provide the strong and durable material properties of polyester strips.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3.    The    vehicle seat module as recited in claim 1 wherein the non-woven material is polyester (in accordance with the statement of obviousness above).

14.    A vehicle seat module comprising:
a polyester non-woven material (in accordance with the statement of obviousness above) comprising polypropylene (where the subset of the non-woven element 23 is overlapped by the material of element 25, which is disclosed in column 3, lines 59-63 as including polypropylene such that the non-woven can be defined as comprising the straight portion of the superset of elements 23 and 25 such that the non-woven element thus comprises polypropylene);
a J-clip (comprising a superset of elements 23 and 25 of Hoshino) including a substantially straight portion and a curved portion (Figure 3B of Hoshino) having an end region (each of the J-clips of Hoshino and the J-clip shown in Figure 22 of Adachi include a straight portion and a curved portion where the straight portion is connected to the curved portion and the curved portion includes an end region distal from the connection of the curved portion to the straight portion), wherein the end region has a distal end that is distal to a cushion fame and a proximal end that is proximal to the cushion frame (Adachi shows the end region that includes the proximal end and the distal end, as labeled in the illustrated copy of Figure 22 of Adachi above, and applied to the end of the curved portion that is distal to the straight portion in the combination with Hoshino), the polyester non-woven material is located within the substantially straight portion of the J-clip such that the J-clip is attached to both sides of the polyester non-woven material to secure the polyester non-woven material  to the J-clip (Figure 3B of Hoshino), and the curved portion (at 25 of Hoshino) of the J-clip receives a portion of the cushion frame (12 of Hoshino modified to include the structure taught by the cushion frame 91 of Adachi in accordance with the statement of obviousness above) to attach the trim cover to the cushion frame (Figures 2A-2B of Hoshino) to attach a trim cover (15 of Hoshino) to the cushion frame (12, as shown in Figures 2A and 2B of Hoshino, modified to have the structure of frame 91 of Adachi);
the trim cover attached to the polyester non-woven material with stitches along a sewing line (Figures 2A and 2B of Hoshino); and 
a foam pad located between the trim cover and the cushion frame (Figures 2A and 2B of Hoshino), 
wherein the proximal end of the end region includes a flat surface that contacts a flat surface of the cushion frame (as shown in the illustrated copy of Figure 22 of Adachi, above, and applied in the combination with Hoshino).

21.    The vehicle seat module as recited in claim 14 wherein the distal end and the proximal end of the of the curved portion are connected by a flat surface (as shown in Figure 3B of Hoshino and Figure 22 of Adachi, where the distal and proximal ends are connected to each other by a flat surface).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) and Adachi (US 2021/0112993) in view of Sasaki (US 2013/0249269).
Hoshino provides the details set forth in the rejection of claim 1 above, including the J-clip secured to the non-woven element by overmolding the J-clip portion 25 on the non-woven element 23, but lacks the specific of the non-woven element secured to the J-clip with stitches formed by sewing.
On the other hand, Sasaki shows just such an attachment by stitches 48 in Figures 1 and 4 securing the J-clip 46 to non-woven element 36.  
It would have been obvious to replace or supplement the overmolding attachment of the non-woven element 23 to the J-clip portion 25 of Hoshino by a stitched attachment, as taught by Sasaki because doing so would provide the benefit of omitting the overmolding step or providing additional strength in the attachment if the stitching is supplemental to the overmolding.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

5.    The    vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip with stitches formed by sewing (in accordance with the statement of obviousness above).

Claims 16, 18, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) and Adachi (US 2021/0112993) in view of  Nishiyama (JP 2000189294).
Hoshino and Adachi show and disclose the details set forth above, and including the distal and proximal ends in the end region of the curved portion, but lacks showing the proximal end as being blunt.
On the other hand, Nishiyama shows in Figure 5, a prong engaging a protruding portion of a frame analogous to the proximal end of the end region in Hoshino, and Nishiyama further shows this prong having a rounded or blunt surface.  
It would have been obvious to provide the proximal end of the end region of the curved portion of the Hoshino and Adachi combination with a rounded or blunt surface because doing so would provide the benefit of eliminating a sharp edge that could otherwise inadvertently snag or cut fabric during assembly.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

16.     The vehicle seat module as recited in claim 1 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (in accordance with the statement of obviousness above).

18.     The method as recited in claim 15 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (in accordance with the statement of obviousness above).

23.    The vehicle seat module as recited in claim 1 wherein a most proximal end of the end portion is blunt (in accordance with the statement of obviousness above).

25.    The method as recited in claim 15 wherein a most proximal end of the end portion is blunt (in accordance with the statement of obviousness above). 

Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212), Adachi (US 2021/0112993), and Gallant (US 2004/0016565)  in view of  Nishiyama (JP 2000189294).
Hoshino, Adachi, and Gallant show and disclose the details set forth above, and including the distal and proximal ends in the end region of the curved portion, but lacks showing the proximal end as being blunt.
On the other hand, Nishiyama shows in Figure 5, a prong engaging a protruding portion of a frame analogous to the proximal end of the end region in Hoshino, and Nishiyama further shows this prong having a rounded or blunt surface.  
It would have been obvious to provide the proximal end of the end region of the curved portion of the Hoshino and Adachi combination with a rounded or blunt surface because doing so would provide the benefit of eliminating a sharp edge that could otherwise inadvertently snag or cut fabric during assembly.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

17.     The vehicle seat module as recited in claim 14 wherein the proximal end of the end region of the curved portion of the J-clip engages the cushion frame and is blunt (in accordance with the statement of obviousness above).

24.    The vehicle seat module as recited in claim 14 wherein a most proximal end of the end portion is blunt (in accordance with the statement of obviousness above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636